 TURNER TOOL AND JOINT REBUILDERS595Turner Tool and Joint Rebuilders Corporation andGilbert Villarreal. Case 23-CA-7910June 16, 1981DECISION AND ORDEROn November 28, 1980, Administrative LawJudge Richard J. Linton issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions.'The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,2and conclu-sions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Turner ToolJoint and Rebuilders Corporation, Corpus Christi,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.I Respondent contends that it was denied due process of law becausethe "charge and the General Counsel's complaint failed to give defendantfair notice of the basis of the charge by failing to comply fully with therequirement that the basis of the charge "be specific as to facts, names.addresses, plants involved, dates, places, etc." We find no merit in thiscontention. The record shows that the charge complies fully with the re-quirements of Sec. 102.12 of the Board's Rules and Regulations, that thecomplaint sufficiently specified the allegations, and that Respondent wasfully advised of the General Counsel's contentions at the hearing. LloydA. Fry Roofing Company, 109 NLRB 1314 (1954). See also Sec. 102.15 ofthe Board's Rules and Regulations.2 Because the asserted lawful reason for the discharge of Gilbert Vil-larreal was plainly pretextual, that is, specious and fabricated, as the Ad-ministrative Law Judge found, Board Member Jenkins regards his furtherreliance on Wright Line, a Division of Wright Line, Inc., 251 NLRB 146(1980), is unnecessary. Where the defense is found to be pretextual, it isipso facto rejected as a sham and the burden of proof and sufficiency ofrebuttal analysis of Wright Line can add nothing.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge: Thiscase was heard before me in Corpus Christi, Texas, onOctober 7, 1980, pursuant to a complaint issued on June11, 1980, by the General Counsel of the National LaborRelations Board through the Acting Regional Directorfor Region 23. The complaint is based on a charge filedon April 28, 1980, by Gilbert Villarreal,' an individual,against Turner Tool and Joint Rebuilders Corporation,Respondent herein.In his complaint, the General Counsel alleges that Re-spondent has violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by threatening and in-' The spelling of Villarreal's name is hereby corrected.256 NLRB No. 101terrogating an employee, and Section 8(a)(3) of the Actby discharging Villarreal on April 23, 1980.In its answer, as amended, Respondent admits certainallegations, but denies that it has violated the Act in anymanner. Affirmatively, it alleges that, although it dis-charged Villarreal for his apparent disregard of workrules and warnings not to violate same, it thereafter, onMay 19, 1980, offered him reinstatement which he de-clined.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Texas corporation with its principaloffice and place of business in Corpus Christi, Texas, re-furbishes oil field drilling tools and pipe. During the past12 months, Respondent performed services valued inexcess of $50,000 for customers located in States outsidethe State of Texas. Respondent admits, and I find, that itis an employer within the meaning of Section 2(2), (6),and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDRespondent admits for the purpose of this proceeding,and I find, that Laborers' International Union of NorthAmerica, Local Union 1179, AFL-CIO, the Unionherein, is now, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.li. THE ALEGED UNFAIR LABOR PRACTICESA. Chronology1. BackgroundCharging Party Gilbert Villarreal, rehired2by Re-spondent as a welder in late October 1979 and dis-charged on April 23, 1980,3 testified that in March theemployees were unhappy over their low wages.4Regu-lar departmental meetings, held every 2 weeks onWednesday paydays, are conducted by the supervisorsregarding safety and production. At such meetings inMarch, Plant Supervisor Charles C. Wright told thewelders that the machinists had received a pay increaseand that the welders would too if they increased theirproductivity and cut down on reruns.2 He previously worked for Respondent for about 3 months in 19163 All dates herein are for 1980 unless specified differently or the con-text shows otherwise4 Villarreal favorably impressed me with his candid and forthrightmanner of testifying and, based in part on his demeanor, I credit his testi-mony in all significant respects. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Events of April 22When the welders had received no pay increase byApril 22,5 Villarreal, on that morning, began circulatingamong the welders, and also the machinists in an adjoin-ing building, inquiring whether they would be in favorof the Union. About 90 percent of the 12 welders hecontacted answered in the affirmative.6Around I p.m.on April 22, Villarreal telephoned the Union and spoketo Gilbert Rios (presumably to report the results of hissurvey).When Villarreal, during his survey,7spoke to George(last name not identified), a machinist in nearby shop 11I,Machinist Supervisor Tim Lane8loudly interrupted Vil-larreal saying that a union would ruin the company, andfor Villarreal to get out of his working area. Lane's ver-sion is substantially the same as Villarreal's, adding: "Hewas discussing the union. I told him that is not the timenor the place to talk about it." There is no allegation thatLane's remarks are violative of the Act.Later in the day of April 22, around 4 p.m., Plant Su-pervisor Wright called Villarreal aside from his weldingand, in a loud and agitated manner, told him: "Gilbert,you are messing up talking union on company time. It's avery easy way to get fired." Wright also told Villarrealthat the Union and the Company "wasn't going to getit," that they had tried to organized it once and it didnot work, so just "forget about the union."9Wright's testimony was not entirely different. "I askedhim what in the devil he thought he was doing out heretalking about the union on company time, when he is sup-posed to be at his own station working. That's been triedout here before, and it wouldn't work." (Emphasis sup-plied.) Wright's final statement to Villarreal was that hedid not care what Villarreal said or did on his owntime L o " When he was out that front gate." (Emphasis sup-plied.)As noted earlier, I credit Villarreal's testimony gener-ally, and I do so regarding this conversation. However,Wright's own version indicates that it was the union talk,and particularly on company premises, which caused himto be upset. There is no evidence that Respondent has avalid no-solicitation rule or forbids employees from dis-cussing sports, politics, hobbies, or any other subjectduring working time. As for employees talking, I creditVillarreal's testimony that Respondent never told em-ployees at meetings the substance of posted Rule 5which states: "Do not sit around and visit with youwelding partner-There is always work to be done." Ins Plant Supervisor Wright testified that the welders were paid differentrates: A basic hourly salary, plus a commission on pipe welded, plus a$125-a-month attendance rate. I do not view this testimony as inconsist-ent with Villarreal's on the point.s Wright testified that there were some 12 to 16 welders employed inApril. with half being on the day shift and half on the evening shift. VicePresident Danny Turner testified that the plant employs some 65 to 70workers.He admits that the survey spanned as much as 1-1/2 hours since hehad to return to his work station two or three timess The parties stipulated that Lane was a statutory supervisor at all ma-terial times.D Complaint pars. 8(a), (b), and (c).ID At the hearing, Wright testified that the plant works two 10-hourshifts with no formal breaks. Welders work in two-person teams and ar-range their own times for stopping work to eat lunch.any event, Wright in effect concedes, as will be noted,that rules prohibiting roaming and visiting were honoredmore in the breach than in the observance.Still later that evening at a scheduled supervisors'meeting, Wright admittedly told his supervisors that hewas tired of everybody doing what they wanted to whenthey wanted to, and if either Welding Foreman MarvinDavis or Yard Foreman William Johnson "caught Villar-real away from his work station again they were to firehim."Foreman Davis, called by the General Counsel underFederal Rules of Evidence 611(c), recalled that it wasmentioned at the meeting that Villarreal had been caughtaway from his station talking "union politics," and that ifhe was caught off his station again, to "discharge him."Davis recalled that not only Wright spoke on the sub-ject, but also Machinist Supervisor Tim Lane and YardForeman Bill Johnson, but he could recall nothing fur-ther about the remarks made.3. Events of April 23Davis admittedly told Villarreal the following day,April 23, to stay on his work station and work "becauseif we caught him-if he was caught off, he would be dis-missed."Villarreal testified that, around 7:15 that morning,Davis came and told him that at the supervisors' meetingthe previous night Villarreal's name had been mentionedfor "pushing" the Union and that, if any of the supervi-sors caught Villarreal out of his work area, to fire him. "Davis then suggested that Villarreal stay in his workarea because: "If you want to go out of your workingarea, you can get fired. They are out to get you."'2(Em-phasis supplied.)When recalled by Respondent and asked if he had toldVillarreal "they're out to get you," Davis testified, "Idon't think I said that." He admits, however, that heused "some strong terms" in telling Villarreal he wouldbe fired if caught off his station.I do not hesitate to credit the positive testimony ofVillarreal over the uncertain testimony of Davis. Indeed,Davis admitted most of Villarreal's version.About 2 hours later, Davis told Villarreal the latterhad received a telephone call from Rudy Zavala (aformer employee) and that Villarreal could return thecall when he finished his current project. Nearly an hourlater, on completing that stage of his work, Villarrealproceeded to the field office and called Zavala. As heterminated the call, Yard Foreman Johnson entered. Vil-larreal asked Johnson if he knew that Zavala had aboxing match scheduled in Baton Rouge. Ignoring thequestion, Johnson asked, "Were you talking union yester-day on company time?"'3Villarreal responded in the af-firmative, to which Johnson replied, "You're fired." Vil-larreal protested that he was only seeking better wagesand working conditions for everybody, but Johnson per-sisted: "No, Gilbert, trying to solicit and talk union oncompany time isn't going to get it. You're fired." John-' Complaint par 9(a).z Complaint pars. 9(b) and (c)I3 Complaint par. 10. TURNER TOOL AND JOINT REBUILDERS597son stated that he would punch Villarreal out, and thatconcluded the conversation. Villarreal testified thatJohnson did not ask him what he was doing away fromhis station, and said nothing about his using the tele-phone.Johnson's version is significantly different. He statethat he personally had warned Villarreal about a dozentimes to stay away from the OD shop and remain at hiswork station.t4On the morning of April 23, "in makingthe rounds," Johnson observed Villarreal missing fromhis station. When he walked into the office, he foundVillarreal using the telephone. When Villarreal complet-ed his call, Johnson asked him how many times he hadreminded him to stay at his work station. "I don't re-member if he made a response or not, but I don't thinkhe did, If he did, it was something like, 'no comment,' or'Okay' or something along that nature. I am not sure.But I told him that he was fired."Johnson, asked at the hearing if Villarreal made anyresponse on being told he was fired, testified, "I don'tthink he did." He further stated that Villarreal said noth-ing about Welding Foreman Davis having giving himpermission to be there using the telephone.Some 20 to 30 minutes after discharging Villarreal,Johnson told Welding Foreman Davis of the discharge.Davis responded that he had given Villarreal permissionto use the telephone, to which Johnson replied that hehad been unaware of that fact and Villarreal had notmentioned it.Johnson then reported these events to Plant Supervi-sor Wright. He could not recall what Wright said otherthan he thought they simply discussed what had oc-curred. Related to this point is Wright's testimony thathe confirmed with Davis the telephone permission.Wright expressed the thought to Davis that if Villarreal"did not care any more about a job that he couldn'targue in his own self-defense, well, to heck with him."'Johnson also testified that he previously had fired oneGeorge Reyes for conduct similar to Villarreal's, that is,violating welding shop Rule 1. This posted'" rule reads:"Stay in your work area except to go to the restroom,coke machine, or to get welding supplies." Cross-exami-nation disclosed, however, that Reyes was fired for leav-ing the plant site-not simply for being in a differentarea.Wright also testified that others had been fired for thesame conduct as Villarreal's, and he named GeorgeReyes (whom Johnson had identified), Tony Sanchez,Rudy Silva, Gilbert Trigo, and Rudy Zavala. Undercross-examination, however, Wright conceded thatZavala, even though he had demonstrated a history ofroaming around the plant, "and making phone calls, justlike most of them out there," was fired by Johnson and14 Johnson stated that this had been a problem with other employeesin the past, and he had also warned other employees.t Wright confessed at the hearing that "I might have used a littlemore flowery terms than that." I take this to mean that, for some reason,he laced his comment with some profanity.t' The evidence is that the rule, with seven others, has been posted for2 or 3 years at least. Although Villarreal testified he had never seen it, heconfirmed that the welders had orally been instructed to the same effectregarding the rules in issue here (but not as to all the rules appearing onResp. Exh. 3).then only when he had been absent from the plant for 2days without calling in.Q. It wasn't Rule No. I? It was because he wasabsent and didn't phone in?A. I guess so.Further cross-examination disclosed that, althoughTrigo had been fired for violating Rule 1, the dischargeoccurred "at least a year ago," and only after Trigo per-sonally received three or four warnings from Wright.Wright explained that they had to be lenient at the plantin the hope that the roaming employees would recognizetheir responsibility to do their work.Villarreal admitted that, in early March, Wright, onobserving him out of his work area, told him that, if heever caught him out again, he would be fired. Of course,Wright warned Villarreal again on April 22. Villarrealtestified he had forgotten about the warning of earlyMarch, but admits he knew he was violating the shoprules when he roamed around out of his work area onApril 22. He testified, however, that it was not uncom-mon for employees to do so.Villarreal testified that the work he was doing thatday permitted him to be idle for a time, and that he didnot fail to perform any of his duties. While it appears un-disputed that the welders do have considerable time theydo not weld, it is also clear that Respondent expectsthem to remain in their area not only for general produc-tion reasons, but also for the safety factor of assistingtheir team partner in the event of an accident-as hashappened. Thus, I attach no weight to Villarreal's state-ment that he did not (in this general sense) fail to per-form his duties. His employer, Respondent here, and notemployee Villarreal, sets and determines what workduties are expected. But having said that, it is equallyclear that such statement does not resolve the issue athand.B. Analysis and Concluding FindingsWright's own testimony establishes that the roamingaround was all too common at the plant. The key ques-tion is why did he instruct his supervisors on the eveningof April 22 to tighten up on Villarreal (and apparentlyjust Villarreal). Obviously, it was because Villarreal wassparking a new union campaign, and Wright issued a"get Villarreal" order. Moreover, it was to be done on apretext-the next time he was out of his area.While I credit Villarreal's version of his discharge byJohnson, I recognize that it is a bit strange that Johnsonwould rely on Villarreal's union talk of the day beforewhen Wright himself had not elected to fire Villarrealthen. I can only conclude that Wright was more circum-spect on April 22 than Johnson was on April 23. Thus,Johnson was the one to "catch" Villarreal after Wright's"get him" order of the night before. In doing so, John-son unwittingly referred to the real reason, rather than tothe prearranged pretext, for discharging Villarreal.Moreover, I find it quite incredible that Villarreal wouldhave said nothing about the telephone permission byDavis had the conversation been as suggested by John-son. Villarreal's organizing conduct on April 22 shows 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat indeed he was interested in his job (contrary toWright's alleged remarks about Villarreal's supposed fail-ure to speak in defense of his job). Finally, I find John-son's demeanor to be suspect. His very testimony reflectsthis in his uncertainty about what Villarreal had to say inthe office, or what he and Wright said later. According-ly, I find that the General Counsel made a strong primafacie case showing that Villarreal's protected conduct ofsoliciting for the Union on April 22, 1980, was the moti-vating factor in Respondent's discharge of Villarreal onApril 23, 1980.Under Wright Line, a Division of Wright Line, Inc., 251NLRB 146 (1980), after the General Counsel establishedhis prima facie case, Respondent had the burden of show-ing that Villarreal would have been discharged for beingaway from his work area regardless of his protected ac-tivity of April 22. Respondent has not met this burden,for I have found the Rule I reason to have been a pre-text and not advanced in good faith. This is so for tworeasons: (I) Johnson bluntly based the discharge on Vil-larreal's talking union during company time on April 22;and (2) even if Johnson's version were accepted, thecredited facts reflect that the given reason, that Villar-real was away from his work station, was nothing but apretext prearranged by Wright the evening of April 22 inorder to (a) chill the union organizing by tightening upon all the roaming around, and (b) get rid of the onewho was sparking employee interest in the Union.Respondent, in effect, argues that its post-dischargeconduct in asking Villarreal to return to work demon-strates that it had no improper motive in discharging theCharging Party. Thus, Vice President Danny Turner,who apparently was out of town on April 22 and 23,17testified that, after receiving reports on the discharge,Respondent prepared the offer to return letter and Fore-man Johnson delivered it. Wright, despite a leading ques-tion, testified he could not recall much about the discus-sion on the letter, but that the letter was based on thecircumstances of the discharge.Those circumstances, in the language of the letter(Resp. Exh. 1)8 from Danny Turner to Villarreal, are asfollows:After your termination as an employee of TurnerTool Joint Rebuilders Corporation, we learned thatthere were failures of communication between youand two supervisors and also between the two su-pervisors concerning the circumstances of your ter-mination. We regret the failures of communicationbetween the two supervisors and between you andthe two supervisors. Your termination could havebeen avoided if you had merely reported that youhad permission to be away from your job duties touse the telephone for personal reasons at the time ofyour termination. We expect that we will improvecommunications among our supervisors and withyou and that you will improve your communcia-tions with us. In view of the regrettable failures int; Turner testified that he was uncertain; Wright stated that Turnerwas on vacation.' The letter is dated, and apparently delivered on, May 19. Thecharge herein was filed on April 28.communication, we request that you return to workimmediately, and we look forward to improvedcommunications and relationships in the continu-ation of your employment with us.Respondent's May 19 explanation of the reason forVillarreal's discharge, i.e., a four-way failure in commu-nications, expounds a plausible, innocent basis for the dis-charge. The problem with that post-charge theory is thatI find that the crucial facts do not support it. AlthoughRespondent's witnesses testified that Villarreal's unionactivities had nothing to do with his discharge, and noinstructions were issued to terminate him for such activi-ties, I am persuaded, and I find, otherwise.In accordance with the foregoing, I find that Respond-ent, as alleged, unlawfully threatened and interrogatedGilbert Villarreal on April 22 and 23, 1980, and dis-charged him on April 23, 1980, in violation of Section8(a)(l) and (3) of the Act.'9CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Actby unlawfully interrogating employees about their unionactivities, and by illegally threatening them with dis-charge because of the activities on behalf of the Union.4. Respondent has violated Section 8(a)(3) and (1) ofthe Act by discharging Gilbert Villarreal on April 23,1980.5. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in theunfair labor practices set forth above, I shall recommendthat it be ordered to cease and desist therefrom, to takeaffirmative action designed to effecutate the policies ofthe Act, and to post signed and dated copies of an appro-priate notice to employees.The General Counsel does not seek an order requiringRespondent to offer reinstatement because, as stated atthe hearing, he deems the letter of May 19, 1980, to havebeen a valid offer of reinstatement. In this connection, atthe hearing Respondent's counsel, after consulting withVice President Turner, represented that Villarreal wouldhave been reinstated to his same position at the same payrate and with the same benefits and seniority he enjoyedbefore his discharge. Accordingly, the General Counselremedially seeks only a notice plus backpay from April23 to May 19, 1980.The only problem with treating the May 19 letter as avalid offer of reinstatement is that it sets forth a dis-19 This is not to say that Respondent cannot enforce its rules (assum-ing that none are unlawfully broad). However, it cannot selectively en-force them. as here, based on unlawful considerations.--- TURNER TOOL AND JOINT REBUILDERS599charge version which, as I have found, is not true.20Itcould be argued that the May 19 letter is conditional (be-cause it sets forth an incorrect factual version), andshould not be deemed a valid reinstatement offer underthe Act. Nevertheless, the General Counsel appears to becorrect in his position. Thus, in Anderson Plumbing andHeating Company, 203 NLRB 18 (1973), the Board re-jected an administrative law judge's finding that the em-ployer's reinstatement offer was ambiguous and uncondi-tional because the employer also inquired whether theworkers "were going to act like men or boys."2' Infer-ring that this meant the employees would have to returnon the employer's (illegal) terms, the administrative lawjudge found the offer to be ambiguous and conditional.The Board found that the vague reference to acting "likemen" set no precondition and therefore the offer wasvalid. 2 2In view of the foregoing, I shall not recommend thatRespondent be ordered to offer Gilbert Villarreal imme-diate and full reinstatement to his former job. Backpayshall be computed in the manner established by theBoard in F. W. Woolworth Company, 90 NLRB 289(1950), with interest computed in the manner prescribedin Florida Steel Corporation, 231 NLRB 651 (1977). See,generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962). The backpay period begins April 23, 1980, andcloses on May 19, 1980, as the closing date is defined inFredeman's Calcasieu Locks Shipyard Inc., 208 NLRB 839(1974).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER23The Respondent, Turner Tool and Joint RebuildersCorporation, Corpus Christi, Texas, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Unlawfully threatening employees with discharge ifthey discuss the Union, or any other labor organization,on company time.20 While Foreman Johnson no doubt was unaware that Foreman Davishad given Villarreal permission to use the telephone, that act of commu-nication is not the crucial issue under the facts I have found. Johnson, asI have found, seized on what he thought was an opportunity to "get"Villarreal.21 It is well settled that "an employer's offer of reinstatement must beunequivocal, specific, and unconditional for it to remedy the employersunfair labor practices." Trn-State Truck Service, Inc., 241 NLRB 225(1979), enforcement denied without reaching remedy 616 F.2d 65 (3d Cir.1980).22 But cf. ABCO Engineering Corp., 201 NLRB 686 (1973), enfd. 505F.2d 735 (8th Cir. 1974). Moreover, there is no record evidence that Re-spondent ever explained the unconditional nature of its offer (no loss ofbenefits, etc.) to Villarreal. At the hearing, as noted above, Respondent'scounsel did so represent that the offer was unconditional. In addition,there is no evidence that in fact Villarreal declined the offer, although Iinfer he did not accept based on the matters presented.53 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Telling employees that Respondent would not tol-erate the Union, or any other labor organization, in theplant.(c) Impliedly threatening employees with discharge ifthey do not forget about the Union, or any other labororganization.(d) Unlawfully threatening employees with dischargeby telling them management has decided to terminatethem if it catches them out of their work area becausethey have been pushing the Union, or any other labor or-ganization.(e) Unlawfully threatening employees with discharge ifthey are caught out of their work area.(f) Unlawfully interrogating employees concerningwhether they are, or have been, discussing the Union,Laborers' International Union of North America, LocalUnion 1179, AFL-CIO, or any other labor organization,on company time.(g) Discouraging membership in Laborers' Internation-al Union of North America, Local Union 1179, AFL-CIO, or any other labor organization, by unlawfully dis-charging any of its employees or discriminating againstthem in any other manner with respect to their hire ortenure of employment in violation of Section 8(a)(3) ofthe Act.(h) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistLaborers' International Union of North America, LocalUnion 1179, AFL-CIO, or any other labor organization,to bargain collectively through representatives of theirown choosing, to act together for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any or all such activities.2. Take the following affirmative action which will ef-fectuate the purposes of the Act:(a) Make whole Gilbert Villarreal for any loss of paythat he may have suffered by reason of Respondent's un-lawful discharge of him in accordance with the recom-mendations set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Corpus Christi, Texas, plant signedcopies of the attached notice marked "Appendix."24Copies of said notice, to Respondent by the Regional Di-rector for Region 23, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board" 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps Respondent taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity topresent their evidence and cross-examine witnesses, theNational Labor Relations Board has found that we vio-lated the National Labor Relations Act, and the Boardhas ordered us to post this notice and to comply with itsprovisions. We intend to abide by the following:The National Labor Relations Act gives you, asemployees, the right:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of your own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.Accordingly, we give you these assurances:WE WILL NOT unlawfully threaten you with dis-charge for discussing Laborers' International Unionof North America, Local Union 1179, AFL-CIO,or any other labor organization, on company time.WE WILl. NOT tell you that we will not tolerateLaborers' International Union of North America,Local Union 1179, AFL-CIO, or any other labororganization, in the plant.WE WILL NOT impliedly threaten to dischargeyou if you do not forget about Laborers' Interna-tional Union of North America, Local Union 1179,AFL-CIO, or any other labor organization.WE WILL NOT unlawfully threaten you with dis-charge by telling you that we have decided to ter-minate you if we catch you out of your work areabecause you have been "pushing" for Laborers' In-ternational Union of North America, Local Union1179, AFL-CIO, or any other labor organization.WE WILL NOT unlawfully threaten to dischargeyou if you are caught out of your work area.WE WILL NOT unlawfully question you concern-ing whether you are, or have been, discussing La-borers' International Union of North America,Local Union 1179, AFL-CIO, or any other labororganization, on company time.WE WILL NOT discourage you from joining orsupporting Laborers' International Union of NorthAmerica, Local Union 1179, AFL-CIO, or anyother labor organization, by unlawfully dischargingany of you or otherwise discriminating against youwith respect to your hire or tenure of employment.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce you in your exerciseof the rights guaranteed you under Section 7 of theNational Labor Relations Act.WE HAVE offered Gilbert Villarreal immediateand full reinstatement to his former job with full se-niority and all other rights and benefits.WE WILL. pay Gilbert Villarreal any backpay,with interest, which he lost because we fired him onApril 23, 1980.TURNER TOOL AND JOINT REBUILDERSCORPORATION